DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 1) and Sub species I (Figs. 1A-2) in the reply filed on September 16, 2021 is acknowledged.
Claims 3, 4, 13, and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 16, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 10, 29, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (US 6036641 A) (hereon referred to as Taylor).
Regarding claim 1, Taylor teaches a retraction system (see Fig. 75 and 50A, noting that embodiments may be combined, see Col. 12, ll. 11-17) configured to create openings in tissue of a patient comprising: 
a retractor frame (459; see Fig. 75) with a first arm (458) and a second arm (458); 
a first rod (3; see Fig. 50A) attached to the first arm (458), the first rod (3) having an insertion end (250), a trailing end (top portion of 254), and a portion that absorbs loads (249) when the insertion end and the trailing end become closer to each other while the rod (3) is in contact with a surface (see Col. 34, ll. 6-41); and 
a second rod (3) (see Fig. 50A) attached to the second arm (458), the second rod (3) having an insertion end (250) and a trailing end (top portion of 254), 
wherein the first rod has a first length when the insertion end is not in contact with a surface and a second length when in contact with a surface, the second length shorter than the first length (see Col. 34, ll. 6-41).
Regarding claim 2, Taylor teaches the retraction system of claim 1, wherein the first rod (3), when in contact with a curved surface, is configured to maintain contact with the curved surface such that an end face of the first rod is flush with the curved surface and a portion of a length of the first rod is curved (see Fig. 50A, noting that central shaft 250 is cylindrical and therefore has a curved surface. Also note that the spring will bias the rod to press downwards on a surface it contacts).
Regarding claim 8, Taylor teaches an assembly comprising: 

and at least one rod (3) (see FIg. 50A) attached to the retractor, the rod (3) having a fixed length portion and a spring portion (252), 
wherein a longitudinal dimension of the spring portion of the rod changes as a function of loading on the rod, and wherein the at least one rod is configured to maintain contact a surface of a bone while changing shape when subject to loading (see Col. 34, ll. 6-41).  
Regarding claim 9, Taylor teaches the assembly of claim 8, wherein the spring portion absorbs at least some of a first load applied to the at least one rod when the at least one rod is in contact with the surface (see Col. 34, ll. 6-41).  
Regarding claim 10, Taylor teaches the assembly of claim 9, wherein the spring portion changes in length in response to the first load applied to the at least one rod when the at least one rod is in contact with the surface (see Col. 34, ll. 6-41).
Regarding claim 29, Taylor teaches a retractor assembly (see Fig. 75, noting that embodiments may be combined, see Col. 12, ll. 11-17) configured to retract tissue comprising: 
a retractor frame (459; see Fig. 75); and 
a plurality of rods (3) attached to the retractor frame (459, attached via arms 458) and movable from a closed position to an open position, the plurality of rods including: 
a first rod (3; see Fig. 50A) comprising: 
a first part (250); 
a second part (254) movable with respect to the first part (250); and 

a second rod (see Fig. 50B) different from the first rod.  
Regarding claim 32, Taylor teaches the assembly of claim 1, wherein the first rod further comprises a first fixed length portion (251) and a second fixed length portion (top of 254), the portion that absorbs loads (252) being disposed in between the first fixed length portion and the second fixed length portion.  
Regarding claim 33, Taylor teaches the assembly of claim 32, wherein the first fixed length portion and the second fixed length portion both have a first cross-sectional shape (note that both portions have cross-sectional shapes, and they are both circular).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11, 12, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to claims 1, 8, and 29 above and further in view of Danitz et al. (US 20040236316 A1) (hereon referred to as Danitz).
Taylor teaches a retractor assembly with a spring portion and a plurality of rods as outlined above, wherein the spring portion is positioned at a leading end of the at least one rod (see Fig. 50A) (claim 12), however fails to teach the spring portion of the at least one rod including a length adapted to vary in its alignment relative to the fixed length portion such that the length is movable between positions linear and non-linear with the fixed length portion (claim 11), wherein the spring of the first rod includes a length adapted to have a varying alignment relative to the first part such that the spring is movable between a position in alignment with the first part and positions out of alignment with the first part (claim 30), and wherein the portion of the first rod includes a second length adapted to have a varying alignment relative to a fixed length portion of the first rod such that the portion is movable between a position in alignment with the fixed length portion and positions out of alignment with the fixed length portion (claim 31).
Danitz teaches an articulating rod structure (see Figs. 1A-1F) which is capable of bending between various positions, and furthermore capable of holding position after being moved (see Para. [0055]), wherein the rod structure may be used to allow for articulation in retractors (see Para. [0013]).
claim 11), wherein the spring portion of the first rod as taught by Taylor may have a lockable yet movable rod structure as taught by Danitz to allow for a variable and non-movable alignment (claim 30), and wherein the portion of the first rod as taught by Taylor includes a second length adapted to have the articulating structure of Danitz, capable of moving in and out of alignment with the fixed length portion (claim 31), as this would allow for the springs to be attached at different angles relative to the retractor blade, increasing the diversity of positioning allowed by the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773